Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9th, 2021 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed June 9th, 2021, with respect to the 35 USC 103 rejections of the independent claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of DeGroot (US 4,766,564).
Regarding Applicant’s arguments directed toward the teachings of Oberman as they relate to limitations previously included in claim 1, Examiner respectfully disagrees that Oberman fails to teach the output multiplexers receiving inputs from the other execution unit.  Figure 9 clearly shows inputs to output multiplexers 740A and 740B originating from floating point unit 36F, while additional inputs (constants 734A and 734B) originate from within exertion unit 37D, which contains both output multiplexers.  Therefore, Applicant’s arguments regarding this limitation are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.  Claims 1, 5-7, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over White et al (US 5,903,772, herein White) in view of Oberman et al (US 6,029,244, herein Oberman) and DeGroot (US 4,766,564).

Regarding claim 1, White teaches a system for processing instructions with extended results, the system comprising:
a first instruction execution unit comprising a first result bus for execution of processor instructions (Figs 1B & 13, floating point functional unit 22 & 6:54-59, 10:61-11:11); and
a second instruction execution unit communicatively coupled to the first instruction execution unit, the second instruction execution unit comprising a second result bus for execution of processor instructions (Figs 1B & 13, integer units 110 & 10:61-11:11),
wherein the first instruction execution unit is configured to selectively send a portion of results calculated by the first instruction execution unit to the second instruction execution unit during execution of a processor instruction if the second instruction execution unit is not used for executing the processor instruction, and wherein the second instruction execution unit is configured to receive the portion of results calculated by the first instruction execution unit and configured to put the received portion on the second result bus (10:61-11:11, 12:14-34, 12:51-58, wide floating point results extended onto additional result buses used by integer units).
White fails to teach wherein the second instruction execution unit comprises a multiplexor and wherein the multiplexor is configured to select and combine results calculated by the second instruction execution unit and the portion of the results calculated by the first instruction execution unit for output on the second result bus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White and Oberman to utilize a multiplexor for combining and selecting outputs for the result bus.  While White does disclose the use of multiplexing for passing multiple bus operands to an execution unit input (White 13:43-46), White does not explicitly disclose a multiplexor within the execution unit performs the combining of results to be output on the second result bus.  However, given that multiplexors are a routine and conventional aspect of the microprocessor art, and both White and Oberman disclose processors utilizing wide operands for floating point operations, the combination would have been merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
White and Oberman fail to teach wherein the results of the processor instruction including the portion of the results calculated by the first instruction execution unit are output by the first result bus and the second result bus in the same cycle.
DeGroot teaches a system for processing instructions wherein results of a processor instruction including a portion of the results calculated by a first instruction execution unit are output by a first result bus and a second result bus in the same cycle (2:9-15, 5:33-42, results from both adder and multiplier output in same cycle via result buses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White and Oberman with those of DeGroot to allow for the results to be output in the same cycle.  While White does not explicitly state that the wide floating point results which are extended onto the first and second result buses are output in the same cycle, one of ordinary skill in the art would understand that, as the wide floating point results represent a 

Regarding claim 5, the combination of White, Oberman, and DeGroot teaches the system of claim 1, wherein the width of the result data produced by the executed processor instruction is greater than the width of the first result bus and greater than the width of the second result bus (White 12:14-18).

Regarding claim 6, the combination of White, Oberman, and DeGroot teaches the system of claim 1, wherein the first instruction execution unit is arranged adjacent to the second instruction execution unit (White Fig 13).

Regarding claim 7, the combination of White, Oberman, and DeGroot teaches the system of claim 1, wherein the processor instructions include a vector floating point (FP) load lengthened instruction (White 1:67-2:4 & 13:47-59, loaded values expanded to 80-bit format).

Regarding claim 9, the combination of White, Oberman, and DeGroot teaches the system of claim 1, wherein the first instruction execution unit and the second instruction execution unit are configured to employ a single transaction model (White 5:40-62 & 6:7-18, single functional unit per operation).

Claims 10, 14, 15, and 17 refer to a method embodiment of the system embodiment of claims 1, 6, 7, and 9.  Therefore, the above rejections for claims 1, 6, 7, and 9 are applicable to claims 10, 14, 15, and 17, respectively.

Claim 18 refers to a computer program product embodiment of the system embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 18.


4.  Claims 2-4, 8, 11-13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White, Oberman, and DeGroot in view of Sanghai et al (US 2014/0115301, herein Sanghai).

Regarding claim 2, the combination of White, Oberman, and DeGroot teaches the system of claim 1, wherein the system further comprises a set of instruction execution units and wherein different portions of the results are calculated by different instruction execution units of a subset of the instruction execution units (White Figs 1B & 13, 5:57-6:18).
White, Oberman, and DeGroot fail to teach wherein the execution is based on a predefined lane mask.
Sanghai teaches a system comprising a set of instruction execution units wherein different portions of the results are calculated by different instruction execution units of a subset of the instruction execution units based on a predefined lane mask (Fig 1, [0023], [0030-0031], per-lane masking of processing elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White, Oberman, and DeGroot with those of Sanghai to utilize the result bus extension method of White in a processor utilizing parallel execution lanes and per-lane masking as taught by Sanghai.  While White discloses an exemplary processor utilizing multiple integer units and a single floating point functional unit, White also states that the exemplary processor layout may also accommodate different operand or bus sizes and different numbers of functional units (White 14:2-15).  The SIMD-type execution core disclosed by Sanghai utilizing per-lane masking of vector operations also performs both floating point and integer operations (Sanghai [0019] & [0029]), and this execution paradigm is a routine and conventional aspect of the microprocessor art.  Therefore, utilizing this method in the exemplary processor of Sanghai would merely entail a combination of 

Regarding claim 3, the combination of White, Oberman, DeGroot, and Sanghai teaches the system of claim 2, wherein the first instruction execution unit and the second instruction execution unit comprise single instruction, multiple data (SIMD) processing units and wherein the processor instructions comprise SIMD instructions (Sanghai [0015], [0022]).

Regarding claim 4, the combination of White, Oberman, DeGroot, and Sanghai teaches the system of claim 3, wherein the first instruction execution unit and the second instruction execution unit include a mask register and wherein the mask register is P201808374US01Page 19 of 23configured to store the predefined lane mask (Sanghai [0030]).

Regarding claim 8, the combination of White, Oberman, and DeGroot teaches the system of claim 1.  White, Oberman, and DeGroot fail to teach wherein the processor instruction is executed in one computational cycle.
Sanghai teaches a system for processing instructions with extended results wherein a processor instruction is executed in one computational cycle ([0023], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of White, Oberman, and DeGroot with those of Sanghai in a processor which performs single cycle computations.  While White does not explicitly disclose any details of how many cycles the various integer or floating point operations may take, one of ordinary skill in the art would understand that a typical functional unit is capable of performing basic integer and floating point operations in a single cycle.  While many processor functional units require multiple cycles to perform multiplication, as is well-known in the microprocessor art, Sanghai also discloses utilizing a multiply-accumulator unit capable of single-cycle multiplication and other operations ([0023]).  

Claims 11-13 and 16 refer to a method embodiment of the system embodiment of claims 2-4 and 8.  Therefore, the above rejections for claims 2-4 and 8 are applicable to claims 11-13, respectively.

Claims 19 and 20 refer to a computer program product embodiment of the system embodiment of claims 2 and 3.  Therefore, the above rejections for claims 2 and 3 are applicable to claims 19 and 20, respectively.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182